                                          Case 3:19-cv-01369-CRB Document 47 Filed 08/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JACK EMMITT WILLIAMS,                               Case No. 3:19-cv-01369-CRB (KAW)
                                   8                     Plaintiff,                          ORDER REGARDING 8/13/21 JOINT
                                                                                             LETTER RE: REQUEST FOR
                                   9              v.                                         INSPECTION
                                  10     D. LAWRENCE,                                        Re: Dkt. No. 46
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Jack Emmitt Williams is an incarcerated individual in the custody of the

                                  14   California Department of Corrections. (Joint Letter, Dkt. No. 46 at 2.) On April 5, 2018, Plaintiff

                                  15   was an inmate at San Quentin State Prison, and was participating in daily recreation in Yard A of

                                  16   the East Block when a fight broke out. Id. After issuing a warning, Defendant Lawrence, a San

                                  17   Quentin Gun Rail Officer, aimed rubber bullets at the fighters, one of which hit and injured

                                  18   Plaintiff, who was not involved in the altercation. Id. Plaintiff claims that Defendant aimed the

                                  19   gun at him, while Defendant contends that he was aiming at an intended target 30 feet away. Id.

                                  20           On August 13, 2021, the parties filed a joint letter concerning Plaintiff’s request to have

                                  21   his expert physically inspect the portions of San Quentin at issue in this case: (1) East Block’s

                                  22   Yard A, and (2) the gun rail overlooking East Block’s Yard A. (Joint Letter, Dkt. No. 46 at 2.)

                                  23   Defendant objects to this request on the grounds that it is not proportional to the needs of the case,

                                  24   and that the inspection would disrupt inmate programming and security in the East Block area.

                                  25   (Joint Letter at 2, 4-5.) In lieu of inspection, Defendant has offered to measure the yard, take

                                  26   photographs, and provide film based on instructions of Plaintiff’s counsel. (Joint Letter at 2.) In

                                  27   response to this proposal, Plaintiff offered to accept that offer if his expert could inspect the

                                  28   premises for 30 minutes or less at a time of day that would pose no disruption to inmate
                                          Case 3:19-cv-01369-CRB Document 47 Filed 08/23/21 Page 2 of 2




                                   1   programming, such as early morning, evening or on a weekend. (Joint Letter at 3-4.)

                                   2          Plaintiff argues that an inspection of the gun rail and Yard A are necessary to understand

                                   3   Defendant’s view of the yard from his vantage point, and whether Plaintiff could have been in his

                                   4   line of fire while Defendant was aiming at the other inmates. (Joint Letter at 3.) The Court agrees.

                                   5   In opposition, Defendant provides that the yard is utilized for programming from 8:00 AM to

                                   6   12:00 PM, but that it takes two hours to escort, search, and release the 100 inmates onto the yards.

                                   7   (Joint Letter at 5.) Defendant also states that conducting the inspection in the afternoon would

                                   8   divert other staff and impact programming. Id. The Court is not convinced that this request is

                                   9   unduly burdensome, because the Prison can schedule additional staff on the day of the inspection.

                                  10   Discovery is, by its very nature, burdensome and may result in some cost, and Plaintiff’s request

                                  11   for inspection is proportional to the needs of the case.

                                  12          Finally, the Court is not convinced that a short inspection would cause a security concern,
Northern District of California
 United States District Court




                                  13   especially if the duration of the inspection is limited to 30 minutes total, and there are no inmates

                                  14   in Yard A at the time of the inspection. (See Joint Letter at 4-5.) Also, as Plaintiff stated, San

                                  15   Quentin already provides security escorts for visitors, which indicates that compliance is not

                                  16   unduly burdensome. (Joint Letter at 4.)

                                  17          Accordingly, Plaintiff’s request to compel the inspection of San Quentin’s East Block’s

                                  18   Yard A, and the gun rail overlooking East Block’s Yard A is GRANTED. The inspection is

                                  19   limited to 30 minutes (plus reasonable time to travel to, from, and in between the two locations).

                                  20   Defendant shall also measure the yard, take photographs, and provide film based on instructions of

                                  21   Plaintiff’s counsel. The parties shall meet and confer to schedule the inspection. The Court

                                  22   appreciates Plaintiff’s willingness to be flexible as to timing and is confident that the parties can

                                  23   agree to a date and time (during daylight hours) that, to the extent possible, minimizes the impact

                                  24   on prison operations and inmate programming.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 23, 2021
                                                                                              __________________________________
                                  27                                                          KANDIS A. WESTMORE
                                  28                                                          United States Magistrate Judge

                                                                                          2
